VAUGHN, Judge.
The verified itemized statement of the account, which was properly received in evidence, was prima facie evidence of the correctness of the account sued on. G.S. 8-45. The only evidence for defendant was his own testimony denying the existence of the account or the receipt of the goods. In rebuttal, plaintiff offered testimony from its salesmen, office manager, credit manager, truck deliveryman and a railroad freight agent, all of whom offered evidence and identified exhibits which tended to prove plaintiff’s claim. Most of defendant’s exceptions are to the admission of such exhibits, contending that the same were inadmissible as constituting hearsay. Defendant’s exceptions are overruled. Not only were the documents shown to have been made in the regular course of business at the time of the transactions involved, but for the most part were identified by testimony from witnesses who, in fact, either made or were otherwise personally familiar with the entries on the documents tendered as exhibits.
Defendant also assigns as error the refusal of the court to submit two issues tendered by him. The issues as submitted by defendant were not proper in that they were not determinative of the controversy presented by the pleadings and the evidence. The court did not err in failing to submit the issues as tendered. The better practice, however, would have been for the court to submit one issue as to the existence of the account and a second issue as to the amount, if any, due thereon. Under the facts of this case, however, including the failure of the record on appeal to contain the charge to the jury, we hold that appellant has failed to show prejudicial error requiring a new trial.
No error.
Judges Hedrick and Graham concur.